DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 8-17 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-7 are cancelled.  Claims 8-12, and 14-16 are amended.  Claim 17 is new.

Response to Amendment
	The amendments filed on 23 Feb. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1-2, 5-6, and 14-16 under 35 USC 103 as being unpatentable over Habenstein et al. (US 5,077,200; issued 31 Dec. 1991), in view of Celen et al. (Bioconjugate Chem.; published 2008) and Cai et al. (Eur. J. Org. Chem.; published 2008) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habenstein et al. (US 5,077,200; issued 31 Dec. 1991), in view of Celen et al. (Bioconjugate Chem.; published 2008) and Cai et al. (Eur. J. Org. Chem.; published 2008), in further view of Roninson et al. (Cancer Res.; published 2003) for the reasons cited in the Office action filed on 23 Nov. 2020.
s 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habenstein et al. (US 5,077,200; issued 31 Dec. 1991), in view of Celen et al. (Bioconjugate Chem.; published 2008) and Squires et al. (WO 2009/085216 A2; published 9 Jul. 2009) for the reasons cited in the Office action filed on 23 Nov. 2020.

Applicants Arguments
	Applicants assert that Habenstein and Celen fail to disclose the direct attachment of the detectable labels 18F or 13C at position 2 of the pyridine residue.  Habenstein and Celen are silent about a compound wherein # is the binding site between S and L, and wherein L is #-Z, and wherein Z is a radioactive detectable label.  Celen considers the attachment of a the radioactive label via bridging oxygen as critical.  Previous attempts to label a derivative of ONPG bearing a tosyl ethoxy substituent in ortho position of the nitro group directly with [18F]fluoride failed because of decomposition of the precursor under applied labeling conditions.
	The statement on pg. 445 of Celen is incorrect as because Cotton (US 9,829,481 B2) discloses that fructose amino-quinolines represent suitable substrates for conversion with the enzyme.  Habenstein and Celen disclose that in vivo methods failed. Squires specifically discloses agents which bind to senescent cells labeled with a radioactive label.  Squires does not rely on reversible binding and conversion of the substrate to the enzyme discloses in Habenstein and Celen.  Squires describes a completely different labeling approach than Habenstein and Celen, which would have deprived the skilled person from combining these documents.

Applicant's arguments filed 23 Feb. 2021 have been fully considered but they are not persuasive.  Cai discloses direct attachment of 18F to a pyridine residue.  At pg. 2858, Cai teaches that the most efficient method for the synthesis of [18F]2-fluoropyridines is through nucleophilic substitution.  Almost quantitative yields have been achieved.  At scheme 12, Cai 18F at the position next to the pyridine N in RCY of up to 96%.  Therefore, Cai discloses and enables the direct attachment of 18F to the position next to the pyridine N in tap-gal with a reasonable expectation of success.  Note that the fructose substrates in Cotton are capable of carrying a wide range of compounds and at Col. 9, Cotton teaches that methods can be performed in vivo. Therefore Cotton further provides a reasonable expectation of success that tap-gal’s obvious 18F congener is capable of detecting cell senescence in vivo.  
Habenstein discloses chromogenic substrates for the detection of β-galactosidase and discloses that tap-gal enables the detection of β-galactosidase.  Habenstein is limited to in vitro and small animal methods because the detectable labels used in Habenstein are chromogenic detectable labels.  Celen discloses and motivates in vivo imaging methods in larger animals.  Celen discloses 18F as an advantageous detectable label capable of in vivo PET imaging.  A person of ordinary skill would have understood from Celen only that [18F]-2c is unsuitable for in vivo detection of LacZ expression tumors.  At conclusion, Celen discloses that further modification to improve diffusion over tumor cell membrane and to increase the retention in β-gal expressing cells may lead to better in vivo imaging agents.  Therefore, Celen suggests that in vivo imaging of β-gal expressing cells is feasible.  Celen does not mention tap-gal or its obvious 18F congener and Celen does not teach away from in vivo imaging using tap-gal’s 18F congener.  Celen motivates in vivo imaging β-gal expressing cells.
Celen teaches that hydrogen bonding between the active site of the enzyme and the hydroxyl groups of the glycosidic substrate is important in the formation of the enzyme substrate complex.  Indeed the fructose substrate in Cotton contain analogous hydroxyl groups cable of hydrogen bonding.  
Squires was relied on for disclosing and suggesting the detection of cell senescence by detecting β-gal.  In Squires, cell senescence was confirmed by detecting β-gal.  The tap-gal in Habenstein is capable of detecting β-gal and so a person of ordinary skill would have 18F congener are capable of detecting cell senescence by detecting β-gal.  In addition, Squires teaches and makes obvious methods of treating cancers and monitoring the efficacy of therapy.  Squires teaches 177Lu as a radiotherapeutic isotope.  Squires was not relied on for teaching a labeling approach or binding mechanism to β-gal.  Cai discloses and suggests labeling approaches.  Habenstein and Celen disclose and suggest β-gal binding. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

New Grounds of Rejection
Claim Rejections - 35 USC § 103
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habenstein et al. (US 5,077,200; issued 31 Dec. 1991), in view of Celen et al. (Bioconjugate Chem.; published 2008), Cai et al. (Eur. J. Org. Chem.; published 2008), and Squires et al. (WO 2009/085216 A2; published 9 Jul. 2009).

	Habenstein et al. teach as discussed above and as discussed in the Office action filed on 23 Nov. 2020.  Habenstein discloses tap-gal which comprises a galactose of formula 
    PNG
    media_image1.png
    145
    177
    media_image1.png
    Greyscale
 wherein R is H.  
	Habenstein et al. do not teach an in vivo method for detecting senescent cells comprising contacting cells suspected to comprise senescent cells with a compound of formula 
    PNG
    media_image1.png
    145
    177
    media_image1.png
    Greyscale
, S is 
    PNG
    media_image2.png
    106
    105
    media_image2.png
    Greyscale
, and L is #-Z wherein Z is 18F.
	Celen et al. teach as discussed above and as discussed in the Office action filed on 23 Nov. 2020.
	Cai et al. teach as discussed above and as discussed in the Office action filed on 23 Nov. 2020.
	Squires et al. teach as discussed above and as discussed in the Office action filed on 23 Nov. 2020.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Habenstein et al. (method of detecting β-galactosidase) by in vivo detecting cells suspected to comprise senescent cells comprising administering tap-gal’s obvious 18F congener 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 and detecting the senescent cells in vivo by PET taught by Celen, Cai et al. and Squires et al. because it would advantageously enable high sensitivity PET detection of cell senescence in vivo and semi-quantitative estimation of the relative senescent cell content of tissues, organs or structures.  There would have been a reasonable expectation of success because Habenstein teaches that tap-gal is capable of detecting β-gal, which as broad substrate specificity, and Squires teaches that cell senescence is detected by detecting β-gal.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618